Citation Nr: 1232331	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  08-33 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from September 1968 until August 1971, and from June 1975 until October 1975.  He was awarded the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC, in which the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned an initial 30 percent rating.  

During the pendency of the Veteran's PTSD initial rating appeal, he also appealed a September 2007 rating decision that assigned an initial noncompensable rating for hypertension, and continued his 20 percent rating for diabetes mellitus. 

In October 2008, the Veteran's initial rating for PTSD was increased to 50 percent.

The three issues appealed by the Veteran were addressed in a July 2011 Board decision, and are no longer actively in appellate status.  In that decision, the Board, under the holding of the Court of Appeals for Veterans Claims in Rice v. Shinseki, 22 Vet. App. 447, 451 (2009), took jurisdiction over the claim for a total rating based on individual unemployability, as a component of the appeals for increased ratings, and remanded the claim for development.  The claim for TDIU is again before the Board.

The issues of entitlement to service connection for a foot disability, entitlement to service connection for a skin disability, and whether new and material evidence has been received with respect to a claim of entitlement to service connection for a back disability, have been raised by the record (April 2012 submissions), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The issue of entitlement to a TDIU must be remanded to obtain private treatment records and to afford the Veteran a new examination.  

The Veteran indicated with his initial claim for service connection for PTSD that he was receiving treatment at the Vet Center.  As part of that claim, he submitted an appropriate release to obtain Vet Center records, and the RO contacted the Vet Center in October 2004 to request his treatment records.  As a result of that request, the Vet Center provided a summary of his treatment and condition, dated September 2004.

During his March 2007 VA PTSD examination, conducted in conjunction with the Veteran's appeal of the initial rating assigned for his PTSD, he informed his examiner that he was attending weekly group therapy sessions at the Vet Center.  The RO did not attempt to obtain any records related to that treatment.  On remand, relevant records from the Vet Center should be obtained and associated with the Veteran's claims file.

Additionally, following the July 2011 remand, VA obtained two opinions concerning the Veteran's employability, both from the same provider.  Those opinions are inadequate, for two reasons.  First, it is observed that, subsequent to the opinions dated in January 2012 and March 2012, the Veteran was awarded service connection for cataracts and diabetic nephropathy in June 2012.  As such, those disabilities were not considered in the January and March 2012 opinions.
Second, the existing opinions are inadequate in that they (a) only considered three of the Veteran's service-connected disabilities (PTSD, hypertension, diabetes mellitus), and did not consider other then-service-connected disabilities, including hemorrhoids and erectile dysfunction; and (b) considered the effects of PTSD, hypertension, and diabetes separately as to their effects on the Veteran's employability.  An opinion concerning the Veteran's unemployability must take address whether the effects of all of his disabilities together render him unemployable.  See 38 C.F.R. §§ 3.341 (2011) (providing that a total rating may be based on the effects of a "combination of disabilities"); 4.16 (2011) (providing that a TDIU may be assigned "when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities . . . .) (emphasis added).  A new examination and opinion, therefore, is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide a current completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from the Vet Center from 2002 to the present.

After the Veteran has signed the appropriate release(s), those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file, and the Veteran and his representative should be notified in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After all efforts have been exhausted to obtain and associate with the claims file any records from the Vet Center, schedule him for a VA examination to determine whether his service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (PTSD, diabetes mellitus, hemorrhoids, hypertension with diabetic nephropathy, erectile dysfunction, and cataracts) would, in combination, preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

3.  When the development requested has been completed, and the AOJ has ensured compliance with the requested action, this case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

